PER CURIAM.
We find no error in the trial court judgment which critically found that the property in question was “grandfathered” in as an existing non-conforming use as concerns the Town’s new zoning ordinance. Fortunato v. City of Coral Gables, 47 So.2d 321 (Fla.1950); Town of Palm Beach Zoning Code § 8.10 (1981); 101A C.J.S., Zoning and Land Planning § 154; 73 Am.Jur.2d, Statutes, § 313. Moreover, we find that the use under the former ordinance was proper under the authority of Ocean’s Edge Development Corp. v. Town of Juno Beach, 430 So.2d 472 (Fla. 4th DCA 1983).
AFFIRMED.
GLICKSTEIN, HURLEY and WALDEN, JJ., concur.